           Case 1:19-cv-06016-ER Document 41 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIANHI LACE USA, INC., a New York
Corporation,

                           Plaintiff,

                    – against –                                        ORDER

LORD & TAYLOR LLC, a Delaware                                      19 Civ. 6016 (ER)
corporation, and THE LEVY GROUP, INC., a
New York corporation d/b/a/ Betsey Johnson,
DOES 1-10,

                           Defendants.


RAMOS, D.J.:

         On August 30, 2020, this Court issued an order staying this case during the pendency of

Lord & Taylor’s bankruptcy proceedings. See Doc. 40. Because the matter is still stayed, the

case management conference set for February 4, 2021 at 11:00am is hereby adjourned sine die.

๠HSDUWLHVUHPDLQ obligated to inform the Court within 48 hours of the completion of Lord &

Taylor’s bankruptcy proceedings.


It is SO ORDERED.


Dated:    February 3, 2021
          New York, New York


                                                            EDGARDO RAMOS, U.S.D.J.
